DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06 January 2021 has been entered, leaving claims 1-10 and 19-21 pending, of which claims 5 and 8 were previously withdrawn and claims 19-21 are new.

Election/Restrictions
Claim 1 as amended below is allowable, and so the species restriction set forth in the Office action mailed on 21 July 2020 has been reconsidered pursuant to MPEP § 821.04(a). The species restriction is hereby withdrawn as to any claim that requires all the limitations of an allowable claim, and so claims 5 and 8 are no longer considered withdrawn from consideration because they require all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon on 27 January 2020.

The application has been amended as follows: 

1.	(Currently Amended)  A method of fabricating a composite structure, the method comprising:
	laying at least one composite ply about a bladder, the bladder containing a phase change material in a first phase and having a first volume;
	positioning an outer mold about the bladder and the at least one composite ply;
and
	curing the at least one composite ply to form the composite structure, wherein said curing causes the phase change material contained within the bladder to change from the first phase to a second phase and expand from the first volume to a second volume, thereby applying a pressure to an interior surface of the at least one composite ply and pressing an outer surface of the at least one composite ply against the outer mold so as to form an interior cavity within the composite structure, the bladder including a selectively sealable[enclosed[ and having the material sealed therein during said curing, and wherein the bladder is not removable from the formed interior cavity.

3.	(Currently Amended)  The method of claim 1, further comprising at least partially filling[ the internal chamber of the bladder with the phase change material in the first state prior to laying the at least one composite ply about the bladder.

5.	(Rejoined)  The method of claim 1, wherein in the first phase, the material is a solid and in the second phase the material is a gas.

6.	(Currently Amended)  The method of claim 1, wherein an exterior surface of the bladder defines a contour of an interior surface of the composite structure when in an inflated configuration provided by said expansion of the phase change material.

8.	(Rejoined, Currently Amended)  The method of claim 1, wherein after curing the at least one composite ply, the bladder including the material[ is sealed within the[ structure.

20.	(Currently Amended) The method of claim 1, wherein the bladder comprises a sealing device removably installed within an opening of the bladder to[ provide said selective sealing of the internal chamber of the bladder. 

21.	(Currently Amended) The method of claim 1, wherein the composite structure[ is a hollow composite structure within which the bladder is enclosed[ and not removable[


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to fabricate a hollow composite article using an internal form or inflatable bag or bladder, to apply internal pressure to an inflatable bladder during curing of composite material, to supply phase change material to an inflatable bladder for changing phase and applying outwardly expanding pressure during curing, and to have an internal bladder remain as an internal skin in a cured or molded article, the prior art of record does not teach or fairly suggest the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742